     Case: 4:21-cv-00478-MTS Doc. #: 1 Filed: 04/25/21 Page: 1 of 4 PageID #: 19




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

LOGAN M. GORE ID,                                       )
                                                        )
                        Petitioner,                     )
v.                                                      )       Case Nos.   ------
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                        Respondent                      )

                        PETITION FOR DECLARATORY JUDGMENT

         COMES NOW Petitioner Logan M. Gore III by and through David A. Kelly and the Law

Firm of Kelly� Symonds & Ree<4 LLC, and pursuant to 28 U.S.C. § 2201, prays for a Declaratory

Judgment to he jsgued by this Court declaring that Petitioner is no longer required to register as a sex

offender under the laws of the United States of America. In support thereof, Petitioner offers the

following suggestions in support:

     1. Petitioner, Logan M. Gore III, is a white male, date of birth is t/-i;t•-1949 and last four of

        Social Security Number 5565.

     2. Petitioner is now and all times hereinafter mentioned bas been a resident of the County of

        Jackson County of Missouri, now residing at 6150 Northeast Kensington Drive, Lee's

        Summit, Missouri 64064.

     3. Petitioner has no current place of employment; Petitioner does not volunteer at any

        organization or location and is not currently in school.

     4. On or about January 05, 2006, the Petitioner entered a plea of guilty to (1) count of

        Possession of Child Pornography in case 4:0S-CR-00342-RWS-1 in the United States

        District Court for the Eastern District of Missouri in Saint Louis City, Missouri and was
Case: 4:21-cv-00478-MTS Doc. #: 1 Filed: 04/25/21 Page: 2 of 4 PageID #: 20




    sentence to (57) months in custody on January 5, 2006; that Petitioner was released from

    prison custody on or about September 02, 2009 to an assigned halfway house and was

    released from the halfway house on March 01, 2010 and began his supervised release for a

    term of life from which he was discharged on October 21,2020; and that Petitioner was never

    pardoned nor had the case reversed.

5. The Indictment upon which the Petitioner pied charged that Petitioner committed Possession

   of Child Pornography in violation of Federal Law.

6. Petitioner is required to register as a sex offender, tier level I, for Possession of Child

   Pornography as that was his offense.

7 Petitioner also successfully completed a sex offender treatment program while incarcerated

   and while on supervised release.

8. Petitioner is duly registered with the chief law enforcement official of Jackson County,

   Missouri as required pursuant to Section 589.400 et seq. and has been registered in Missouri

   since September 18, 2009. Pursuant to Section 589.401 RSMo., the Petitioner is eligible to

   be removed from the sex offender registry in Missouri and having been convicted, and no

   force or threat of force was used, and at least ten (10) years have passed since the Petitioner

   was found guilty of said crime and Petitioner has not committed any other felony or

   misdemeanor crimes during that same time period nor does Petitioner have any charges

   pending against him.

9. Under 42 U.S.C. §§ 16911 and 16915, aka SORNA, Petitioner no longer has a duty to

   register under federal law with 10 years having passed as a Tier 1 offender since the date of




                                             2
   Case: 4:21-cv-00478-MTS Doc. #: 1 Filed: 04/25/21 Page: 3 of 4 PageID #: 21




        the conviction without any other felony or misdemeanor convictions since the date of his

        conviction for Possession of Child Pornography under SORNA.

    10. Petitioner is not a current or potential threat to the public safety.

    l 1. Under Missouri law, Section 589.400 RSMo. et al. (and specifically § 589.401 RSMo.),

       Petitioner is required to obtain a judgment from this Court stating that he is no longer

       required to register under federal law before he may be removed from the Missouri Sex

       Offender Registry. See also, Carmen v. Olsen, No. EDI08505 (Mo. Ct. App. E.D. 2020).

       WHEREFORE, Petitioner Logan M. Gore III prays for a Declaratory Judgment from this

Court recognizing that he no longer has a duty to register as a sex offender under federal law as a

result of his conviction for possession of child pornography as related herein and for any and all

other relief this Court deems just and proper upon these premises.

                                                       Respectfully submitted,
                                                       The Law Office of
                                                       KELLY, SYMONDS & REED, LLC

                                                               Isl David A. Kelly
                                                       By ___________
                                                       David A. Kelly (#45983)
                                                       114 SW Third Street
                                                       Lee' s Summit, Missouri 64063
                                                       (816) 347-1818
                                                       (816) 347-1854 FAX
                                                       dave@mokanlegal.com
                                                       ATTORNEYS FOR PETITIONER




                                                  3
   Case: 4:21-cv-00478-MTS Doc. #: 1 Filed: 04/25/21 Page: 4 of 4 PageID #: 22




                                             AFFIDAVIT

I, Logan M. Gore Ill, Petitioner herein, have read the above and foregoing and the contents therein

                 Iii} �
   d · is to the best of my knowledge a true and accurate recitation of the facts to the best of my
      ledge.
                                       1)I7 -
                                       V
                               J
    �G<>i
Log� III                         '
Petitioner

     =r:-::;------                 . . ,Y\    '(\'\.�c.,.\.....
                         me�s _4"_ ·day of�mr,2021.
�


Notary Public

My Commission Expires:




                                                   4
